We have given careful consideration to the contentions in both suggestions of error herein, but we find nothing therein requiring a different conclusion from that reached in our original opinion.
However, the suggestion of error on behalf of the Broderick-Calvert heirs and devisees urges that Ulmer owned, and that the mineral rights conveyance from him to Broderick and Calvert described, "Nineteen acres on East side of Tallahatta Creek . . ." in the east side of the NE 1/4 of NW 1/4, Section 27; that Tallahatta Creek runs in a northeasterly and southwesterly direction and that the description of the nineteen acres in the Lyon trust deed as "19 acres on the east side of the NE 1/4 of the NW 1/4" necessarily failed to include some 5 to 6 acres of land in the form of a triangle lying outside and west of the description in the Lyon trust deed but within the description in the Broderick-Calvert conveyance, from which it is contended that the claim of these heirs *Page 336 
and devisees is necessarily superior to that of persons claiming through the foreclosure of the Lyon trust deed. In the original opinion we ordered rendition of a decree in favor of Lyon trust deed vendees ". . . to the mineral interest claimed by them in the 228 acres involved in the foreclosure sale." We did not understand they were claiming any land without the calls of the Lyon trust deed. The rights of the parties to the triangular strip as now raised was not presented or adjudicated in that proceeding.
Suggestions of error overruled.